                                                               USDC SDNY
UNITED STATES DISTRICT COURT
                                                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                               ELECTRONICALLY FILED
 ANDRES SCAMINACI,                                             DOC #:
                                                               DATE FILED: 5/3/2021
                            Plaintiff,
                                                                 21-cv-321 (MKV)
                    -against-
                                                                      ORDER
 OMAR JAFFREY,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of the parties’ letters about Defendant’s contemplated motion to

dismiss [ECF #42, 43] and the parties’ joint request for a stay of this action [ECF #44]. IT IS

HEREBY ORDERED that Defendant shall file any motion to dismiss by June 3, 2021. Plaintiff

shall respond by June 17, 2021, and Defendant shall reply by June 24, 2021.

       The Clerk of Court is respectfully directed to terminate the letter motions pending at

docket entries 42 and 44.

SO ORDERED.
                                                     _________________________________
Date: May 3, 2021                                    MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
